FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1615
                 _____________________________

ELISIA D. PREUDHOMME, Former
Wife,

    Appellant,

    v.

KENNETH PREUDHOMME, Former
Husband,

    Appellee.
                    ___________________________

On appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

                           May 3, 2018


B.L. THOMAS, C.J.

     Appellant raises two issues challenging the lower court’s
timesharing determination in the final order of dissolution of
marriage. We reject Appellant’s argument that the trial court
erred in its custody determination under section 61.13, Florida
Statutes, because the court’s findings were supported by
competent, substantial evidence. See Miller v. Miller, 842 So. 2d
168, 169 (Fla. 1st DCA 2003) (noting that a trial court has broad
discretion in child custody matters, and the appellate court must
affirm if competent, substantial evidence supports the court’s
findings, even if there is conflicting evidence). But we agree with
Appellant’s argument that the lower court engaged in a
prohibited prospective-based analysis when it set a timesharing
plan with respect to the parties’ child.

    Appellant lives in Pensacola, and Appellee lives in Mobile,
Alabama. While the dissolution was pending, the parties met
halfway between the two cities on a weekly basis to allow each
party to have custody of the child. Thus, the child attended two
preschools, one in each city.

      At the final hearing, Appellant requested that the court
award her majority timesharing, with alternating weekends and
holidays for Appellee and weekly rotating timesharing during the
summer. Appellee requested that the court order the parties to
continue the weekly rotating timesharing, until the child entered
kindergarten approximately twenty months later, and then
award majority timesharing to him during the school year with
Appellant to receive alternating weekends, holidays, and the
majority of the summer. The court adopted Appellee’s plan in
full.

     Appellant argues that the court engaged in a prohibited
prospective-based analysis when it made its timesharing plan.
She relies on Arthur v. Arthur, 54 So. 3d 454 (Fla. 2010), and J.P.
v. D.P., 196 So. 3d 1274 (Fla. 1st DCA 2016), for the proposition
that a court is prohibited from determining what the best
interests of a child will be in the future. In Arthur, the supreme
court addressed whether a court could determine if a future
relocation would be in a child’s best interests. 54 So. 3d at 458-
59. The court concluded that a petition for relocation must be
determined based on the present best interests of the child,
because “a trial court is not equipped with a ‘crystal ball’ that
enables it to prophetically determine” whether any changes
would occur in the parties’ lives in the interim. Id. at 459; see
also Horn v. Horn, 225 So. 3d 292, 292 (Fla. 1st DCA 2017)
(reversing a determination that future relocation would be in the
child’s best interests).

     In J.P., this Court disapproved the use of a prospective-based
analysis, where the trial court found that it was in the first-grade
child’s best interest to be with the father during the school year,
but then ruled that the child should move over 300 miles away
five years later to live with the mother. 196 So. 3d at 1275-78.

                                  2
This Court reversed for several reasons, including the reason that
under Arthur, the trial court lacked the ability to determine
whether it would be in the child’s best interest to relocate five
years in the future. Id. at 1277.

     Here, in ruling that it was in the best interest of the child for
the parties to continue to rotate weekly timesharing until the
child entered kindergarten, when it would be in the child’s best
interest to begin majority timesharing with Appellee, the court
engaged in the type of prospective-based analysis prohibited
under Arthur and J.P. On remand, the trial court must delete
the portion of its order addressing timesharing and custody
matters related to future events.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WETHERELL and WINSOR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Stephen A. Pitre of Clark Partington, Pensacola, for Appellant.

Jill W. Warren, Pensacola, for Appellee.




                                  3